Order entered February 12, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-19-01388-CV

                            TARSHA HARDY, Appellant

                                         V.

       COMMUNICATION WORKERS OF AMERICA, INC. ET AL, Appellees

         On Appeal from the 14th Judicial District Court Dallas County, Texas
                        Trial Court Cause No. DC 15-04027

                                      ORDER

      Pursuant to Rule 16 of the Texas Rules of Appellate Procedure and Rule 18a

of the Texas Rules of Civil Procedure, I voluntarily recuse myself from hearing

any matter in the above-referenced appeal.



                                                /s/   BONNIE LEE GOLDSTEIN
                                                      JUSTICE